Citation Nr: 0332001	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability for service-
connected hypertension, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected hypertension.

3.  Entitlement to service connection for depression, claimed 
as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from March 1963 to April 
1967.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to the benefits sought on appeal.  


REMAND

The veteran contends, in essence, that his service-connected 
hypertension warrants a higher rating than has been assigned.  
He also claims to have a heart disorder and depression that 
were caused by the service-connected hypertension.  For the 
reasons that will be explained below, the Board finds that 
remand of this case is required.

Reasons for remand

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claims.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 
38 C.F.R. § 3.159 (2002).  Although the RO informed the 
veteran of the evidence needed to substantiate his claims for 
service connection in a March 2003 notice, the RO has not 
informed him of the evidence needed to substantiate his claim 
for a higher rating for hypertension.  Remand of his claim 
for an increased disability rating is, therefore, necessary.

In the March 2003 notice the RO instructed the veteran to 
submit the evidence to substantiate his claims for service 
connection within 30 days of the notice.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Additional evidentiary development

In a claim for compensation benefits, the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2003).  A medical examination or medical 
opinion is necessary if the information and evidence of 
record do not contain sufficient competent medical evidence 
to decide the claim, but:

(A) Contain competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability.

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).

See also Paralyzed Veterans of America, et. al., 345 F.3d 
at 1334; Charles v. Principi, 16 Vet. App. 370 (2002).

VA treatment records obtained by the RO show that the veteran 
has a heart murmur, and that he has been given medication for 
depression.  The first element is, therefore, met as to those 
claims.  In addition, service connection has been established 
for hypertension, which meets the second element of the 
criteria in this case.  The Board finds, therefore, that he 
should be provided VA examinations in order to assist him in 
substantiating his claims for service connection.

Accordingly, the case is remanded to the Veterans Benefits 
Administration (VBA) for the following:

1.  The VBA must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The VBA should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for hypertension, 
a heart abnormality or depression since 
July 2000.  After securing any necessary 
release, the VBA should obtain copies of 
such records that are not in file.  
Specifically, the VBA should obtain the 
veteran's treatment records from the VA 
Medical Center in Detroit, Michigan.  If 
the VBA is not able to obtain the 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The VBA should afford the veteran a 
VA medical examination in order to 
determine whether he currently has any 
heart disease that is etiologically 
related to hypertension.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examiner should conduct a 
cardiovascular examination, including 
documentation of blood pressure readings, 
and provide a diagnosis for any pathology 
found.  The examiner should also provide 
an opinion on whether any currently 
diagnosed heart disorder is etiologically 
related to the veteran's service-
connected hypertension.

4.  The VBA should also afford the 
veteran a VA psychiatric examination in 
order to determine whether he currently 
has any psychiatric impairment that is 
etiologically related to hypertension.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report. The examiner should 
conduct a psychiatric examination and 
provide a diagnosis for any disorder 
found.  Based on review of the evidence 
of record and sound medical principles, 
the examiner should also provide an 
opinion on whether any currently 
diagnosed psychiatric disorder is 
etiologically related to the veteran's 
service-connected hypertension.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the VBA 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
VBA to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


